Title: From George Washington to Benjamin Lincoln, 23 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters Newburgh June 23d
                     1782
                  
                  By the enclosed Extract from General Orders (which I have the
                     honor to request after perusing, you will be pleased to seal & forward)
                     my determination respecting the Proceedings of the Court Martial of which Col.
                     Ricd Butler was President in the case of Capt. McCurdy, will be made known to
                     you—As I do not consider Brig. General Hazen as commanding through out the
                     State of Pennsylvania & consequently capable of Ordering Officers from
                     the various posts of the State to attend at whatever place he may think proper—and as I have great reason to apprehend a spirit of faction & other ill
                     consequences will be produced by the clashing sentiments of the different
                     Officers concerned in the dispute, to the great detriment of service, unless
                     measures are taken to prevent it; I have therefore taken the Liberty to trouble
                     you with my request that you will appoint a Court Martial for the tryal of
                     Capt. McCurdy whenever the circumstances may be convenient.
                  I suppose it will not be necessary to hasten this business at the
                     present moment, because I do not see how the Court could proceed without some
                     person to support the charges, which cannot be the case with the Gentleman at
                     whose instance the prisoner was put in arrest, should the circumstances of
                     Captain Asgill the Complainant (who you are sensible is now prevented from
                     attending) finally debar him from carrying on the prosecution; I should presume
                     the charges will die of course, & Capt. McCurdy must be released from
                     his arrest—this will probably be ascertained in the course of a short time.
                  I do not enlarge on the subject, or apologize for the trouble, I
                     am giving you; because I know you are perfectly acquainted with the matter, and
                     are always ready to incur any personal trouble which will contribute to the
                     public good. I have the honor to be &c. your most.
                  
               